DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
	Claim 1 recites, “the rare earth phosphate particles are to be distributed in a substrate or on a surface of a substrate and used to cause scattering of light”. This recitation is not being given patentable weight because it is simply an expression of the desired use of the product of the product claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 15, the claims recite a primary particle size “in terms of BET specific surface area” which renders the claims indefinite because the meaning is unclear. In particular it is unclear how the surface area relates to the primary particle size. For purposes of examination, the claims will be read as requiring the size while disregarding the phrase “in terms of BET specific surface area”.
Regarding claims 4 and 16-17, the claims recite a size ratio “in terms of BET specific surface area” which renders the claim indefinite because the meaning is unclear. In particular it is unclear how the surface area relates to the crystallite size and/or the primary particle size and how this affects the ratio. For purposes of examination, the claim will be read as requiring the size ratio while disregarding the phrase “in terms of BET specific surface area”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Le-Mercier et al., US 2010/0051868.
	Regarding claim 1, Le-Mercier teaches LnPO4 particles where Ln can be La; La, Ce, and Tb; La and Ce; or La and Tb. See [0102]-[0118]. Le-Mercier teaches an average particle size (D50) of 0.5-15 µm with examples in this range. See [0122] and Example 1.
	Regarding claim 5, Le-Mercier is silent regarding the whiteness value, however, the product of claim 1 is the same as that claimed and thus would have the same properties. See MPEP 2112.01.

Claims 1-2, 5, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bregiroux et al., Journal of the European Ceramic Society 26 (2006) 279-287.
Regarding claim 1, Bregiroux teaches rare earth phosphates REPO4 with RE = La, Ce, or Y. See the abstract. Figure 4 shows D50 values of about 0.45 µm, 0.7 µm, or 1.05 µm. 
Regarding claim 2, Bregiroux in Figure 4 for sample 1400-A5 shows a D99 of about 3.5 µm which when divided by the D50 of 0.45 µm is about 7.8.
Regarding claims 5 and 18, Bregiroux is silent regarding the whiteness value, however, the product of claim 1 is the same as that claimed and thus would have the same properties. See MPEP 2112.01.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 685549.
Regarding claim 1, EP’549 teaches a rare earth phosphate (column 6, lines 32-54). The agglomerated particles have an average particle size (D50) of 1-10 µm. 
Regarding claim 2, EP’549 in Example 1 teaches an average particle size of 3.21 µm and Figure 3 shows a D99 of about 7 µm, thus D99/D50 is about 2.2.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buissette et al., US 2011/0133124.
Regarding claim 1, Buissette teaches rare earth phosphate particles formed of agglomerates with an average size of at most 400 nm or 0.4 µm. See the abstract. Example 1 shows 126 nm or 0.126 µm.
Regarding claim 2, Buissette teaches milling to affect the final particle size. Buissette measures D84 and not D99 as is used in the ratio of the claim. However, it is expected that such milling would produce a tight particle size distribution certainly within the broadly claimed range of D99/D50 of less than 10. 
Regarding claims 3 and 15, Buissette teaches primary particle sizes of 30-150 nm with examples in the claimed range. See Examples 1 and 2. 
Regarding claims 4 and 16-17, Buissette teaches a crystalline particle size of 35 nm measured by XRD and a TEM measured particle size of 40 nm which is a ratio of 0.875.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Le-Mercier et al., US 2010/0051868.
 	Regarding claim 2, Le-Mercier teaches that a dispersion index less than 0.6. The dispersion index is an alternate way of quantifying the tightness of the particle size distribution with values close to zero having a very small particle size distribution. It is submitted that this shows the particle size distribution of the product of Le-Mercier 99/D50 < 10 as required by the claim since when the dispersion index is close to zero D99/D50 is close to 1. 
	Regarding claim 18 which depends on claim 2, see the 102 rejection of claim 5 above. 

Claim Rejections - 35 USC § 102/103
Claims 3-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 685549.
	Regarding claims 3-8 and 15-20, EP’549 is silent regarding the required properties. However, EP’549 teaches a substantially identical method of preparing the rare earth phosphate particles as is disclosed in the instant specification as providing these properties. In particular, EP’549 teaches a coprecipitation process including a step of heating the phosphate solution at 50-100°C and drying. See claims 3-7 and column 4, line 17 – column 6, line 31. The instant specification at [0043] also shows heating the aqueous phosphate solution at these temperatures and discusses that this heating is responsible for the claimed properties. Thus, since the known properties of the product are the same (see the rejection of claims 1-2 above) and the process of EP’549 uses the same process steps instantly described as being necessary to produce the product with the claimed properties, the product of Psaras would meet the limitations of claims 3-8 and 15-20. See MPEP 2112.01.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buissette et al., US 2011/0133124.
	Regarding claims 6-8, Buissette is silent regarding the pore properties of the product disclosed therein. . However, Buissette teaches a substantially identical method of preparing the rare earth phosphate particles as is disclosed in the instant specification as providing these properties. In particular, Buissette teaches a coprecipitation process including a step of heating the phosphate solution at 60°C and drying at 110°C. See Example 2. The instant specification at [0043] also shows heating the aqueous phosphate solution at this temperatures and discusses that this heating is responsible for the claimed properties. Thus, since the known properties of the product are the same (see the 102 rejection in view of Buissette above) and the process of Buissette uses the same process steps instantly described as being necessary to produce the product with the claimed properties, the product of Psaras would meet the limitations of claims 6-8. See MPEP 2112.01.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Psaras et al., US2008/0095685.
	Regarding claims 1-8 and 15-20, Psaras teaches rare earth phosphates meeting the formula of claim 1. See [0001]. Psaras is silent regarding the additional properties required by the claims. However, Psaras teaches a substantially similar method of preparing the rare earth phosphate particles as is disclosed in the instant specification .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/476161 (reference application). Although the claims at issue are not identical, they the claims of the copending application render obvious the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736